Citation Nr: 1541327	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in February 2011, July 2013, October 2014, and March 2015 when it was remanded for additional development.  

The issue of entitlement to service connection for a low back disability was previously referred by the Board in July 2013 for appropriate action.  It does not appear any action has yet been taken with regards to this claim, and it is again referred to the the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran has raised claims for entitlement to increased ratings for his service-connected left shoulder, cervical spine, and left cubital tunnel syndrome.  See, e.g., June 2011 claim.  Contrary to the March 2012 RO letter to the Veteran that no action could be taken on these matters as the claim for a TDIU rating was on appeal, such matters must be adjudicated by the AOJ.  Hence, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran is service-connected for left shoulder dislocation, rated 20 percent, osteoarthritis of the cervical spine, rated 20 percent, left cubital tunnel syndrome, rated 20 percent, hemorrhoids, rated percent, and right inguinal hernioplasty, rated 0 percent, for a combined 50 percent disability rating.  Accordingly, the Veteran does not meet the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  Nevertheless, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

The Veteran contends that his service-connected disabilities have prevented him from working since he stopped working in approximately 1995/1996.  See February 2007 VA joints examination report (wherein the Veteran reported he retired in 1995 due to chronic low back pain); see also VA Form 21-8940 (indicating he retired in 1996).  In this regard, the record shows that the Veteran completed high school and worked as a truck driver.  Notably, in January 2008, the Veteran was denied acceptance into the Vocational Rehabilitation program as it was found that his disabilities, service-connected and nonservice-connected, made it unreasonable to expect he could use the program to get and keep competitive employment.  

The evidence of record includes a May 2008 VA peripheral nerves examination that opined that the Veteran's left cubital tunnel syndrome can prevent him from doing those kind of jobs which involve carrying weights, driving, etc.  

On April 2011 VA examination, it was opined that the Veteran's service-connected disabilities would hinder driving a big rig, but that they should not prevent driving a vehicle, noting that it was observed the Veteran left the appointment and entered the driver's side of his vehicle.  It was further opined that the Veteran should be able to secure some form of sedentary work that does not involving lifting or excessive use of the left arm.  

On September 2013 VA spine examination, the examiner opined that the Veteran's cervical spine disability would preclude employment in occupations requiring strenuous physical labor and heavy lifting and carrying, but that sedentary work would be feasible.  

On September 2013 VA shoulder examination, the examiner opined that the Veteran's left shoulder disability would preclude employment in areas which require repetitive use of the left arm and fine motor skills with the left hand.  He would be unable to do any overhead work and heavy lifting.  Sedentary work was opined to be feasible.  

On September 2013 VA peripheral nerves examination, the examiner opined that the Veteran's left peripheral nerve condition would preclude employment in areas which require repetitive use of his left arm and fine motor skills with his left hand, but that sedentary work would be feasible.  

In a November 2014 VA opinion, it was opined that the combination of the Veteran's service-connected conditions would not render him unable to secure and maintain substantially gainful employment.  It was indicated that he should be able to function adequately in a sedentary employment.  

And in a July 2015 advisory opinion from the Director of the Compensation Service, it was opined that the evidence does not support that the Veteran's service-connected disabilities prevent all employment, noting that the VA examinations found his service-connected disabilities do not prevent sedentary work.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience appears to be primarily truck driving.  Moreover, the various VA examination reports note the severity of the Veteran's service-connected disabilities, and indicate that they would preclude him from employment that involves carrying weights, driving, strenuous physical labor, and repetitive use of the left arm.  While the VA examination reports opine that the Veteran would be capable of sedentary employment, the pertinent question in this case is whether, based on the Veteran's particular level of education, special training, and previous work experience, he is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  Significantly, there is no evidence that the Veteran has work experience in a sedentary employment setting.  The Board also finds significant that it has been found that the Veteran is unable to do overhead work or employment that involves excessive use of the left arm.  See April 2011 VA examination report.  So while it has been found he should be capable of sedentary employment, even sedentary employment would be limited in that he is precluded from overhead work and employment that involves repetitive use of the left arm.  In light of the Veteran's education, training, and previous work experience, the Board is not sure what sedentary employment would be viable to the Veteran, and no such insight has been provided by the VA examiners during this appeal.  

Although the Director of Compensation Service provided and adverse opinion in July 2015, the Board is not bound by that decision (Wages v. McDonald, 27 Vet. App. 233, 238 (2015)), and considers that this Veteran, in this context, has demonstrated that he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In addition, the Board notes that the Director of Compensation Service used an incorrect standard in providing his opinion, stating that the evidence does not support that the Veteran's service-connected disabilities prevent all employment, a standard far and above that of merely showing one is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  Accordingly, the criteria for an award of TDIU benefits under 38 C.F.R. § 4.16(b) has been met, and the Veteran's appeal is granted.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


